Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/098963 A1 (D1) and common knowledge in the art.
Document 1 describes a wavelength conversion element in which a wavelength conversion member 10 containing inorganic phosphor particles 1 constituting an oxide phosphor having a garnet structure, for example, and sinterable ceramic particles constituting sinterable alumina particles, for example, is laminated with a heat-radiating layer 3.  Paragraph [0027] indicates that the mean particle size of the sinterable ceramic particles is preferably 0.08-1 µm, and this corresponds to the “inorganic material particles” of claim 1, having a “mean particle size of 1 µm or less”.  Paragraph [0023] indicates that the inorganic phosphor particles 1 are bound by means of the sinterable ceramic particles 2, and in addition, it can be seen from figure 1 that the sinterable ceramic particles are also bound together. 
A wavelength conversion element containing an oxide phosphor having a garnet structure and polycrystalline alumina is well known in the art as evidence by WO 2017/053747 A1 (D2), as described in paragraph [0024].
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a wavelength conversion element containing an oxide phosphor having a garnet structure and polycrystalline alumina as thought by common knowledge in the art in the device of D1 for the purpose of obtaining enhanced wavelength converter.  Furthermore, the thermal conductivity of alumina is 2 w/mK or greater. This common knowledge is evidenced by JP 2016-72252 (D3) in table 1 in paragraph [0018]. 
Regarding claim 5, an oxide phosphor and a nitride phosphor are notorious known examples of inorganic phosphors (please, see paragraph [0033] of JP 2017-173370).
Regarding claims 4 and 8, laminating a phosphor on a metallic substrate having excellent heat radiation properties is a well-known feature. Please see paragraph [0030] of JP 2017-173370).  In addition, paragraph [0039] of document 3 indicates that a metal reflective film having high reflectance is formed, so it would be easy for a person skilled in the art to impart high reflectance to a phosphor side of a substrate by applying the feature described in document 3 to the invention described in document 1. 
Regarding claim 9, D1-D3 and JP 2016-72252 (D4) cited the common knowledge of a barrier film having barrier properties with respect to oxygen and moisture being formed on a phosphor surface, as described in paragraph [0080] of document 4, for example.
Allowable Subject Matter
Claims 2-3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Above claims would be allowable since prior art does not teach inter-inorganic material particle air gaps, in-air-gap inorganic portion and specific particle radius, detail of a diluted-acid pressed inorganic sintered body, and metal oxide of zinc oxide or magnesium oxide.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye “Seye” Iwarere can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

										       /Vip Patel/
										Primary Examiner
         AU 2879